Dismiss and Opinion Filed October 5, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01193-CV

                       IN RE ALVIN STEVEN BROWN, SR., Relator

                Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-0900704-J

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Relator filed this petition for writ of mandamus complaining that the trial court generally

denied his application for writ of habeas corpus. We lack jurisdiction over the petition for writ

of mandamus.

       This Court has not been given general supervisory control over district and county courts.

Texas Emp. Ins. Ass’n v. Kirby, 150 S.W.2d 123, 126 (Tex. Civ. App.—Dallas 1941, no writ);

see also Guillory v. Davis, 527 S.W.2d 465, 466 (Tex. Civ. App.—Beaumont 1975, no writ).

While the courts of appeals have concurrent mandamus jurisdiction with the Texas Court of

Criminal Appeals in some post-conviction proceedings, Padilla v. McDaniel, 122 S.W.3d 805,

808 (Tex. Crim. App. 2003) (forensic DNA testing), the Court has no jurisdiction in post-

conviction habeas corpus proceedings brought under article 11.07. TEX. CODE CRIM. PROC.

ANN. art. 11.07 (West Supp. 2014); In re Turk, No. 14–09–00129–CR, 2009 WL 396197, at *1

(Tex. App.—Houston [14th Dist.] Feb. 19, 2009, orig. proceeding) (mem. op.); In re Bailey, No.
14–06–00841–CV, 2006 WL 2827249, at *1 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding) (mem. op.); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding). “Article 11.07 contains no role for the courts of appeals; the only courts

referred to are the convicting court and the Court of Criminal Appeals.” In re McAfee, 53 S.W.3d

at 718. Consequently, any complaints about action or inaction on a matter related to a post-

conviction petition for writ of habeas corpus must be brought by mandamus to the Texas Court

of Criminal Appeals and not to this Court. In re McAfee, 53 S.W.3d at 717.

       We dismiss the petition for writ of mandamus for want of jurisdiction.




151193F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–